DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-056107, filed on 3/23/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-16 recites the limitation "the first contact" and "the second contact".  There is insufficient antecedent basis for this limitation in the claim. Suggest change to “"the plurality of first contact" and "the plurality of second contact"

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-7, 11 and 13-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kimura (US 20040012383, hereinafter Kimura).


Regarding to claim 4, Kimura discloses a resistance measuring device (fig.16-17 discloses an electric resistance-measuring apparatus) comprising: 
a first jig (fig.16-17[40]) that is capable of facing a first surface of an object to be measured (fig.16-17[1]); 
a plurality of first contacts (fig.16-17 shows plurality of electrodes capable contact to 2 of board 1) that are provided in the first jig (fig.16-17[40]) and are capable of being brought into contact with the first surface (fig.16-17 [top surface of 1]); 
a second jig (fig.16-17[50]) that is capable of facing a second surface of the object to be measured (fig.16-17 [bottom surface of 1]); 
a plurality of second contacts (fig.16-17 shows plurality of electrodes) that are provided in the second jig (fig.16-17[50]) to correspond to the plurality of first contacts (fig.16-17 shows the electrodes from 40 corresponding to electrode from 50), respectively, and are capable of being brought into contact with the second surface (fig.16-17 [bottom surface of 1]); 
a resistance measuring unit (fig.16 [59]) configured to supply a current between one of the first contacts and one of the second contacts, which correspond to each other, to detect a voltage between another first contact adjacent to the one first contact and another second contact adjacent to the one second contact, which correspond to each other, and to calculate a resistance value of the object to be measured based on a relationship between a value of the supplied current value and a value of the detected voltage (paragraph 0149-150 discloses supply current from 52 to corresponding top electrode and measure voltage between electrode 53 and corresponding top electrode); 
first wirings (fig.16-17 [44 vertical portion]) connecting the resistance measuring unit (fig.16-17 [58]) and the first contacts (fig.16-17 [42]), for the first contacts, respectively; 
second wirings (fig.16-17 [50 vertical portion]) connecting the resistance measuring unit (fig.16-17 [58]) and the second contacts (fig.16-17 [52, 53]), for the second contacts, respectively, the first wirings and the second wirings, respectively connected to the first contacts and the second contacts corresponding to each other, being arranged adjacent to each other from the resistance measuring unit to a predetermined point before reaching the first jig (see fig 16 and 17); 
third wirings (fig.16-17 [44 horizontal portion]) extended respectively from the predetermined point of the first wiring (fig.16-17 [44 vertical portion]), for the first contacts, respectively, the third wirings (fig.16-17 [44 horizontal portion]) and the second wirings (fig.16-17 [50 vertical portion]), respectively connected to the first contacts and the second contacts corresponding to each other, being arranged adjacent to each other on a distal side of the predetermined point (see fig 16 and 17); and 
fourth wirings (fig.16-17 [50 horizontal portion]) extended respectively from the predetermined point of the second wiring (fig.16-17 [50 vertical portion]), for the second contacts, respectively, the first wirings (fig.16-17 [44 vertical portion]) and the fourth wirings (fig.16-17 [50 horizontal portion]), respectively connected to the first contacts and the second contacts corresponding to each other, being arranged adjacent to each other on a distal side of the predetermined point (see fig 16 and 17).


    PNG
    media_image1.png
    394
    621
    media_image1.png
    Greyscale


Regarding to claim 5, Kimura discloses a resistance measuring jig (fig.16-17 discloses an electric resistance-measuring apparatus) comprising: 
a first jig (fig.16-17[40]) that is capable of facing a first surface of an object to be measured (fig.16-17[1]); 
a plurality of first contacts (fig.16-17 shows plurality of electrodes capable contact to 2 of board 1) that are provided in the first jig (fig.16-17[40]) and are capable of being brought into contact with the first surface (fig.16-17 [top surface of 1]); 
a second jig (fig.16-17[50]) that is capable of facing a second surface of the object to be measured (fig.16-17 [bottom surface of 1]); 
a plurality of second contacts (fig.16-17 shows plurality of electrodes) that are provided in the second jig (fig.16-17[50]) to correspond to the plurality of first contacts (fig.16-17 shows the electrodes from 40 corresponding to electrode from 50), respectively, and are capable of being brought into contact with the second surface (fig.16-17 [bottom surface of 1]); 
first wirings respectively connected to the first contacts (fig.16-17 [44 vertical portion]); and 
second wirings respectively connected to the second contacts (fig.16-17 [55 vertical portion]) and passing through a vicinity of the first jig (fig.16-17 shows the second wirings in a vicinity of the first jig), 
wherein the first wirings (fig.16-17 [44 vertical portion]) and the second wirings (fig.16-17 [55 vertical portion]), respectively connected to the first contacts and the second contacts corresponding to each other (fig.16-17 shows the electrodes from 40 corresponding to electrode from 50), are arranged adjacent to each other on a proximal side of the vicinity of the first jig (see fig.16-17).

Regarding to claim 13, Kimura discloses a resistance measuring device comprising: 
the resistance measuring jig according to claim 5; 
a resistance measuring unit (fig.16 [59]) configured to supply a current between one of the first contacts and one of the second contacts, which correspond to each other, to detect a voltage between another first contact adjacent to the one first contact and another second contact adjacent to the one second contact, which correspond to each other, and to calculate a resistance value of the object to be measured based on a relationship between a value of the supplied current and a value of the detected voltage (paragraph 0149-150 discloses supply current from 52 to corresponding top electrode and measure voltage between electrode 53 and corresponding top electrode);
first wirings (fig.16-17 [44 vertical portion]) connecting the resistance measuring unit (fig.16-17 [58]) and the first contacts (fig.16-17 [42]), for the first contacts, respectively; 
the second wirings (fig.16-17 [50 vertical portion]) connect the resistance measuring unit (fig.16-17 [58]) and the second contacts (fig.16-17 [52, 53]), for the second contacts, respectively.


Regarding to claim 6 and 14, Kimura discloses the resistance measuring jig according to claim 5 and 13 respectively, further comprising 
third wirings (fig.16-17 [44 horizontal portion]) extended respectively from the first wirings (fig.16-17 [44 vertical portion]), for the first contacts, respectively, 
wherein the third wirings (fig.16-17 [44 horizontal portion]) and the second wirings (fig.16-17 [55 vertical portion]), respectively connected to the first contacts (fig.16-17 [44 vertical portion] connected to the top contacts) and the second contacts (fig.16-17 [55 vertical portion] connected to the bottom contacts) corresponding to each other, are arranged adjacent to each other between the first jig and the second jig (see fig. 17).

Regarding to claims 7, 11, 15 and 16, Kimura discloses the resistance measuring jig according to claims 5, 6 and 13-14 respectively, further comprising 
fourth wirings (fig.16-17 [55 horizontal portion]) extended respectively from the second wirings (fig.16-17 [55 vertical portion]), for the second contacts, respectively, 
wherein the first wirings (fig.16-17 [44 vertical portion]) and the fourth wirings (fig.16-17 [55 horizontal portion]), respectively connected to the first contacts and the second contacts corresponding to each other, are arranged adjacent to each other on a distal side of a portion where the first wirings and the second wirings are divided (see fig. 17 above).

Allowable Subject Matter
Claims 8-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 8, Kimura discloses a resistance measuring jig (fig.16-17 discloses an electric resistance-measuring apparatus) comprising: 
a first jig (fig.16-17[40]) that is capable of facing a first surface of an object to be measured (fig.16-17[1]); 
a plurality of first contacts that are provided in the first jig and are capable of being brought into contact with the first surface (fig.16-17 shows 40 included a plurality of electrodes capable contact to 2 of board 1); 
a second jig (fig.16-17[50]) that is capable of facing a second surface of the object to be measured (fig.16-17 [bottom surface of 1]); 
a plurality of second contacts that are provided in the second jig to correspond to the plurality of first contacts, respectively, and are capable of being brought into contact with the second surface (fig.16-17 shows 40 included a plurality of electrodes capable contact to 3 of board 1); 
first wirings (fig.16-17 [44 vertical portion]) respectively connected to the first contacts; and 
second wirings (fig.16-17 [55 vertical portion]) respectively connected to the second contacts and passing through the first jig, 
wherein 
the first wirings (fig.16-17 [44 vertical portion]) and the second wirings (fig.16-17 [55 vertical portion]), respectively connected to the first contacts and the second contacts corresponding to each other (fig.16-17 shows the electrodes from 40 corresponding to electrode from 50), are arranged adjacent to each other on a proximal side of a vicinity of the first jig (see fig.16-17), 
the first jig (fig.16-17[40]) includes a first connection member (fig.16-17 shows connection member included [25, 21, 22, 41] …) connecting the plurality of first contacts and the first wirings, 
the first connection member includes: a plurality of electrodes (fig.16-17[15, 16]) with which the plurality of first contacts are brought into contact; a first wiring pattern (fig.16-17[44]) connected to the electrodes and connected to the first wirings.
 “a second partial pattern forming a part of the second wirings, and the first wiring pattern and the second partial pattern, respectively connected to the first contacts and the second contacts corresponding to each other, are arranged adjacent to each other in the first connection member”.

Claims 9-10 and 12 are allowed for further limit claim 8.

Therefore claims 8-10 and 12 are allowable if rewritten to overcome the 112 rejection set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863